        Case 4:20-cv-00455-ALM Document 3 Filed 06/05/20 Page 1 of 19 PageID #: 47
r   t
                                                                                       Filed: 5/1/2020 10:34 AM
                                                                                       Lynne Finley
                                                                                       District Clerk
                                                                                       Collin County, Texas
                                                                                       By Faythe Aguirre Deputy
                                                      296-02306-2020                   Envelope ID: 42681902
                                        CAUSE NO.


        LIHONG GUO AND                                       §                  IN THE DISTRICT COURT
        XUAN ZHO                                             §
                                                             §

        V.                                                   §                   296 JUDICIAL DISTRICT
                                                             §

                                                             §

        MERIDIAN SECURITY INSURANCE                         §
        COMPANY                                             §                  COLLIN COUNTY, TEXAS


                                       PLAINTIFFS' ORIGINAL PETITION

        TO THE HONORABLE JUDGE OF SAID COURT:

                Now comes LIHONG GUO and XUAN ZHO ("Plaintiffs"), who file Plaintiffs' Original

        Petition against MERIDIAN SECURITY INSURANCE COMPANY ("MERIDIAN"), and in

        support thereof, would show as follows:

                                                  I.
                                     DISCOVERY CONTROL PLAN LEVEL

                Plaintiffs intend for discovery to be conducted under Leve13 of Rule 190 of the Texas Rules

        of Civil Procedure. This case involves complex issues and will require extensive discovery. Therefore,

        Plaintiffs will ask the Court to order that discovery be conducted in accordance with a discovery

        control plan tailored to the particular circumstances of this suit.

                                                       II.
                                              PARTIES AND SERVICE

                Plaintiffs are individuals who reside in Texas.

                MERIDIAN is in the business of insurance in the State of Texas. The insurance business

        done by MERIDIAN in Texas includes, but is not limited to, the following: The rnaking and issuing

        of contracts of insurance; The taking or receiving of an application for insurance, including

        Plaintiffs' application for insurance; The receiving or collection of premiums, commissions,



                                                            1                                   EXHIBIT
                                                                                                       G
        Case
         Case4:20-cv-00455-ALM
              4:20-cv-00455-ALM Document
                                 Document1-8
                                          3 Filed
                                             Filed06/05/20
                                                   06/05/20 Page
                                                             Page22ofof19
                                                                        19PageID
                                                                           PageID#:#: 48
                                                                                       17
/   r




         membership fees, assessments, dues or other consideration for any insurance or any part thereof;

         and the issuance or delivery of contracts of insurance to residents of this state or a person

         authorized to do business in this state, including Plaintiffs.

                 MERIDIAN, as is noted in their Policy with Plaintiffs, may be served by Certified Mail

         Return Receipt Requested upon Corporation Service Company, 211 East 7'h Street, Suite 620, Austin,

         TX 78701-3218, or wherever else they may be found.

                                                     III.
                                           JURISDICTION AND VENUE

                 Venue is appropriate in Collin County, Texas because all or part of the conduct giving rise

         to the causes of action were committed in Collin County, Texas and the property which is the

         subject of this suit is located in Collin County, Texas.

                Accordingly, venue is proper pursuant to Texas Civil Practice & Remedies Code § 15.002.

                                                         IV.
                                                        FACTS

                Plaintiffs purchased a policy of insurance from MERIDIAN and specifically bought a

         replacement-cost policy just in case this sort of loss happened. The policy was in full force

         and effect on or around the date of loss in question when a wind and hail storm passed through

         Collin County. The Plaintiffs' residence received significant hail and wind damage as a result.

         The roof immediately began leaking and the insureds knew something catastrophic inust be

         wrong with the structural integrity of their home as a result of the storm.

                A claim was reported to MERIDIAN under Policy No. 1000197795 and Claim No. PR-

         0000000-203578 was assigned to Plaintiffs. MERIDIAN and their agents/representatives were

         indisputably obligated to adjust any claim made against that policy in accordance with the

         Texas Insurance Code. Chief among these duties, they were obligated to:




                                                            2
         Case
          Case4:20-cv-00455-ALM
               4:20-cv-00455-ALM Document
                                  Document1-8
                                           3 Filed
                                              Filed06/05/20
                                                    06/05/20 Page
                                                              Page33ofof19
                                                                         19PageID
                                                                            PageID#:#: 49
                                                                                        18
or   r




             •   To not misrepresent material facts relating to coverage at issue (§ 541.060(a)(1));

             •   To attempt in good faith to effectuate a prompt, fair, and equitable settlement a claim
                 in which the insurer's liability has become reasonably clear (§ 541.060(a)(2));

             •   To promptly provide a reasonable explanation of the basis in the policy, in relation to
                 the facts or applicable law, for the insurer's denial of a claim or offer of a compromise
                 settlement of a claim (§ 541.060(a)(3)); and

             •   To not refttse to pay a claim without condttcting a reasonable investigation with respect
                 to the claim (§ 541.060(a)(7)).

                 When Plaintiffs made their claim under the policy, it was requested that MERIDIAN

          provide insurance benefits for the roof, the corresponding roof components and fixtures, the

          interior damage to multiple rooms, and any associated cost Plaintiffs were reasonably likely to

          incur (such as a general contractor's overhead and profit (O&P)) for repairing these items.

                 Upon first inspecting this property in April, 2018, MERIDIAN agreed that there was

          damage to the exterior of the insureds' property, 65 shingles on the roof were damaged, window

          beading and vinyl needed to be replaced, painting was needed, and that the fence needed pressure

         washing and painting. Upon inspection of the interior of the property, MERIDIAN agreed that

          drywall was also damaged and in need of repair and painting. The scope of damages that

          MERIDIAN offered to pay was not sufficient, nor was the amount of damage they offered to cover.

                 It was clear, open and obvious at this time that their insureds had damage that should

          have been plaid for. Instead, Meridian, through State Auto, chose to intentionally further delay

         the proper payment and administration of this claim. MERIDIAN went on to retain the services

         of an engineer to investigate the storm damage to the insureds' property. After this inspection,

         MERIDIAN agreed at this time that 5 more shingles were damaged and needed to be replaced.

          They updated their estimate in May, 2018 to show such.

                 To be clear, the severity of the hail event that struck this property on the date of loss in




                                                          3
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page44ofof19
                                                                19PageID
                                                                   PageID#:#: 50
                                                                               19




 question is not in dispute. In fact, MERIDIAN's own engineer stated the following:

             Conclusions

                      Based on the study of collatet•al indicators, hail up to 1'/d ineh in dianieter
             fell at the property. Field investigations and laboratory study indicate that 1 and Y~
             inch diameter liail is typically capable of damaging dimensional-style, tiberglass-
             mat asphalt shingles. While weather data indicates hail up to 2 inches in diameter

            He also included the following photograph that shows the large hail in the area on the date

 of loss:

                                                                                                R                                            ~r,~t- •a~~i,
                                                                                                                      ;h                 ~
                                     ~ D 1-inch
                        Q PWzt%crioli Colf
                                                                                                                                             , ~~...
                                             Ridge,...       ...:aaeh(,y                                              nA.r•ry.ty,?. . ¢''~.~~' Wx

                                                                                ~               Property              '                  nt#Fn hqi

                   S,R=°"i" . ~-:y•:i~~                                                     r   Location
                                                                                                                                                      CI
                                                                                                                                        10
                                                                                                                 CY             ..; g

                           ? _inch
                                                  ~rk.
                                                                            ,
                  cR.
                                                              ~
                                                              S
                                    i~a.~G :                                    n-r~+r P•




                           2-inch                        ~UV
                                                         Y                 ..
                                                                           a                        ~ X1~•
                                                                                                             9
                                                                                                             .




            lt should also be stated that, MERIDIAN only decided to hire an engineer once they began

 getting grief from the insureds' hired public adjuster. It was at this point in time; just before their

 engineer as going to inspect the property for the first time, that MERIDIAN sent a very curious

 Reservation of Rights letter to the insureds. The Reservation of Rights letter sent on August 13,

2018, four months after the date of loss and after MERIDIAN made two attempts to decide

 coverage. In fact, they did decide coverage existed. Rather, despite 2" hail being reported on

 location of this loss, MERIDIAN believed the obvious hail damage they were investigating just

may have been the result of "wear and tear" and not from the 2" hail that likely fell at this property.




                                                                                     m
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page55ofof19
                                                                19PageID
                                                                   PageID#:#: 51
                                                                               20




         Before this letter, MERIDIAN made no mention of coverage being at issue until four

 months after the date of loss. It is direct evidence that MERIDIAN decided to do what they likely

 always do when they want to refuse to properly pay a claim in full. MERIDIAN will retain an

 engineer, likely quite-often one from this very engineering firm, to write a report that states illusory

 and ambiguous conclusions such as, despite 2" hail at the location, the extensive granular loss is

 do to wear and tear and not the hail damage everyone agrees fell at this property. This is bad-faith.

 The Reservation of Rights letter began with the following:

   August 13, 2018

   Xuan Zhao & Lihong Guo
   2301 Stacia Drive
   Plano, TX 75025

   Our Insured: Xuan Zhao & Lihong Guo
   File Number: PR-0000000-203578
   Loss Date:    04/06/2018

   Dear Xuan Zhao & Lihong Guo:

   We have received a report of a claim under the policy of insurance issued to Xuan Zhao &
   Lihong Guo through Meridian Security Insurance Company. Unfortunately, it appears the policy
   may not cover you for some or all aspects of this claim. This is not a coverage denial but, based
   on the facts as we know theni, coverage is uncertain right now, or may be significantly
   limited. Please review the following explanation carefiilly.

         This letter is dated about four months after the claim was reported to MERIDIAN, and yet,

 despite knowing 2" hail fell at the property, "coverage is uncertain right now." It is not indicative

 by any reasonable interpretation of a carrier attempting in good-faith to resolve a claim in favor of

 their insured nor trying to give their insured the benefit of the doubt.

         Although, if you ask Mr. Brewer on behalf of MERIDIAN, denying to pay a claim is not

 equal to "denying the claim." For some reason, despite not paying the claim in accordance with

 the request of their insureds, MERIDIAN believed(es) that they did not deny this claim. Perliaps
    Case
     Case4:20-cv-00455-ALM
          4:20-cv-00455-ALM Document
                             Document1-8
                                      3 Filed
                                         Filed06/05/20
                                               06/05/20 Page
                                                         Page66ofof19
                                                                    19PageID
                                                                       PageID#:#: 52
                                                                                   21
B




     leaving their insureds in the dark for four plus months makes more sense as a solution to

     MERIDIAN. Unfortunately for them, if you do not timely pay a claim, you did not accept it. If

     you don't accept the claim, you deny it. At best, you do not meet deadlines as required under the

     Texas Insurance Code and other applicable Texas laws. Mr. Brewer went out of liis way to deny

     that the claim was denied by MERIDIAN. Again, four months after the loss, he stated the

     following:

     From: Nate Brewer <Nate.Brewer@stateauto.com>
     Sent Monday, August 13, 20181:45:55 PM
     To: Matthew Morgan
     Cc: Jared Derusha; Evan Cardosa; Lihongguo2007@gmail.com
     Subject: RE: State Auto Claim #PR-0000000-203578 - Xuan Zhao

     Mr. Morgan,

     Once again, we have not denied this claim at any time. We have disagreed on the scope of
     the damage.


            As expected from the engineer retained in this matter, who has likely been retained by

     MERIDIAN on a myriad of other claims for the same purpose, the ambiguity and deception began

     to nin rampant. He stated the following in his report:

       but are inconsistent with hail damage. Granule accuinulation witllin the gutters is
       an indication of aQe related deterioration of shin les and normal granule loss.
       Rain and hail stori-ns typically result in additional granule loss and accumulation
       within gutters and at the base of downshouts. This granule accumulation is ziot an
       indicator of damagc or a reduction of the shingle's service life.

            The words are confusing, at best. Granular accumulation within gutters is an indication of

     age and wear and tear. While minimal accumulation may be plausible due to wear and tear, they

     admitted over 1" hail fell at this property. Anything in excess of minimal granular accumulation

     is much more likely to be the result of hail damage, in particular at this property where large hil

     admittedly fell. The very next sentence reads, "Rain and hail storms typically result in additional

     granule loss and accumulation within gutters and at the base of the downspouts." MERIDIAN's


                                                        -7
             Case
              Case4:20-cv-00455-ALM
                   4:20-cv-00455-ALM Document
                                      Document1-8
                                               3 Filed
                                                  Filed06/05/20
                                                        06/05/20 Page
                                                                  Page77ofof19
                                                                             19PageID
                                                                                PageID#:#: 53
                                                                                            22
t   ✓   f'




              engineer admits that what he has found, extensive granular loss in the gutters at this location during

              his inspection, is the result and an indicator of both, wear ajid tear and hail storm damage. Yet,

              the engineer did not give the insured the benefit of the doubt. MERIDIAN did not give the insured

              the benefit of the doubt. Just as his own report states, hail stonns typically result in granular loss

              and accumulation within gutters and at the base of downspouts. A hail storm hit this property, that

              is agreed by all parties. Extensive granular loss exists, that is agreed by all parties. Hail storms

              generally cause extensive granular loss, that is agreed by all parties. Yet, the granular loss at this

              location must be from wear and tear, a non-covered peril, we all know why this conclusion was

              drawn.

                       Lastly, there is not an engineer in this Country that is willing to testify to the validity of the

              last sentence, underlined in green, above. "This granule accuinulation is not an indicator of

              damage or a reduction of the shingle's service life." It most certainly absolutely and unequivocally

              is an indicator of all of those things. Absolute falsified information to skew the findings of an

              inspection in favor of their hiring source, MERIDIAN. It's unacceptable by both MERIDIAN and

              their hired engineer from Donan Engineering to write that to their insureds.

                       As if that paragraph alone were not discrediting enough, the deceit did not end there on

              behalf of the Donan Engineer and MERIDIAN, as a result. The engineer outright lied in his report,

              taking photos of clear damage and labeling them, "no damage." An example of this could not be

              seen any clearer than the following photograph, pulled directly from the report of Donan's and

              MERIDIAN's engineer:




                                                                   7
        Case
         Case4:20-cv-00455-ALM
              4:20-cv-00455-ALM Document
                                 Document1-8
                                          3 Filed
                                             Filed06/05/20
                                                   06/05/20 Page
                                                             Page88ofof19
                                                                        19PageID
                                                                           PageID#:#: 54
                                                                                       23
v V "




                                                 r '




                                                       ..
                        ~                                        ,.



                                       ~.'},




              Photograph 12: No dents on skyliglit fi•ame.


                No dents to the skylight frame? I'm not sure what else to call that giant indentation clearly

         seen in the photo. He also took photographs of fractured shingles and stated that, because they

         were not round in nature, they could not be hail hits. It's one of the more questionable engineer

         reports you can find. This photo referenced is attached, here:




                                                             E
        Case
         Case4:20-cv-00455-ALM
              4:20-cv-00455-ALM Document
                                 Document1-8
                                          3 Filed
                                             Filed06/05/20
                                                   06/05/20 Page
                                                             Page99ofof19
                                                                        19PageID
                                                                           PageID#:#: 55
                                                                                       24
Y & f




                                                                                              g 11~

                                                                     ,
                                                                   .,..      .:. .• .
                                                                          - ,* •      .,. .



               Photograph 14: Fracturcd ridgc cap shinglc.

                Even though the damage was apparent at the time of MERIDIAN's inspection,

         MERIDIAN still refused to recognize the extent of the covered damage. Not only did

         MERIDIAN refuse to acknowledge the scope of the covered damage, MERIDIAN failed to

         provide facts as it relates to the policy for how and why these damages were not covered.

         MERIDIAN instead-merely glossed over these damages thereby- violating its duties under the

         Texas Insurance Code. Texas. Ins. Code § 541.060(a)(3). Moreover, this is a violation of the

         statutory and common law duty to deal in good faith because MERIDIAN and its agents knew

         or should have know that it was reasonably clear the claim was covered.

                Simply put, even though MERIDIAN's liability under the policy was reasonably clear,

         MERIDIAN refused to effectuate a prompt, fair, and equitable settlement with the Plaintiffs.

         MERIDIAN also failed to provide a reasonable explanation under the terms of the policy as to

         why the wind damages and hail damages were not being paid for. To date, MERIDIAN continues
                 1

                                                             .`.
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page10
                                                          10ofof19
                                                                 19PageID
                                                                    PageID#:#: 56
                                                                                25




 to delay payment for the damages to the Property.

         MERIDIAN found no issues with the overall condition of the property or roof when they

 did their pre-Policy due diligence, but, as soon as their insureds filed a hail claim, the property was

 very badly damaged but it was done so from a previous date of loss. The roof was fine when they

 took the Policy, but as soon as a hail claim was filed, there was rampant "wear and tear."

 MERIDIAN's conduct in this regard was inisleading, it was deceptive, it is willful and they should

 be held accountable.

         Further, MERIDIAN's failure to perform its contractual duty to pay for all direct

 physical loss to the Plaintiffs' property under the terms of their Policy is a breach of contract.

 Specifically, MERIDIAN refused to pay the full proceeds of the Policy after conducting an

 outcome-oriented investigation, although due demand was made for proceeds to be paid in an

 amount sufficient to cover the damaged properry, and all conditions precedent to recovery under the

 Policy have been carried out and accomplished by Plaintiffs. MERIDIAN's conduct has caused

 damages to Plaintiffs within the jurisdiction of this Court.

        As described above, MERIDIAN misrepresented to Plaintiffs the scope of the damage and

 that certain damage to the Property was not covered under the Policy, even though the damage

 was caused by a covered occurrence. MERIDIAN's conduct constitutes a violation of the

 Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).

        As described above, MERIDIAN failed to make an attempt to settle Plaintiffs' claim in

 a fair manner, although aware of the liability to Plaintiffs under the Policy. This conduct

 constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

 §541.060(a)(2)(A).

        As described above, MERIDIAN failed to promptly provide a reasonable explanation




                                                   10
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page11
                                                          11ofof19
                                                                 19PageID
                                                                    PageID#:#: 57
                                                                                26




 of the basis in the policy, in relation to the facts or applicable law, for the insurer's denial of a

 claim or offer of a compromise settlement of a claim. This conduct is a violation of the Texas

 Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(3).

        As described above, MERIDIAN failed to affirm or deny coverage within a reasonable

 time, and failed to submit a reservation of rights within a reasonable amount of tinie. Tex. lns.

 Code §541.060(a)(4).

        As described above, MERIDIAN refused to pay a claim without conducting a

 reasonable investigation with respect to the claim. This conduct is a violation ofthe Texas Insurance

 Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(7).

        MERIDIAN failed to meet its obligations under the Texas Insurance Code regarding timely

 acknowledging Plaintiffs' claim, beginning an investigation of Plaintiffs' claim, and requesting

 all information reasonably necessary to investigate Plaintiffs' claim within the statutorily

 mandated time of receiving notice of Plaintiffs' claim. Its conduct constitutes a violation of the

 Texas Insurance Code, Prompt Payment of Claims. Tex. Ins. Code §542.055.

        Further, MERIDIAN failed to accept or deny Plaintiffs' full and entire claim within the

 statutorily mandated time of receiving all necessary information. Its conduct constitutes a

 violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins. Code §542.056.

        Further, MERIDIAN failed to meet its obligations under the Texas Insurance Code

 regarding payment of claims without delay. Specifically, it has delayed full payment of

 Plaintiffs' claim and, to date, Plaintiffs have not received full payment for the claim. Its conduct

 constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins.

 Code §542.058.

        From and after the time Plaintiffs' claim was presented to MERIDIAN, its liability to




                                                  11
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page12
                                                          12ofof19
                                                                 19PageID
                                                                    PageID#:#: 58
                                                                                27




 pay the full claim in accordance with the terms of the Policy was reasonably clear. However, it has

 refused to pay Plaintiffs in full, despite there being no basis whatsoever upon which a reasonable

 insurance company would have relied to deny the full payment. MERIDIAN's conduct

 constitutes a breach of the common law duty of good faith and fair dealing.

         Additionally, MERIDIAN actions violating the Texas Insurance Code were done

 "knowingly" as that term is used in the Texas Insurance Code and DTPA.

         Because of MERIDIAN's wrongful acts and omissions, Plaintiffs were forced to

 retain the professional services of the attorney and law firm who is representing Plaintiffs

 with respect to these causes of action.

                                               V.
                                        CAUSES OF ACTION

 A.      BREACH OF CONTRACT AGAINST MERIDIAN

         MERIDIAN's conduct constitutes a breach of the insurance contract between it and

 Plaintiffs. MERIDIAN's failure and/or refusal, as described above, to pay Plaintiffs adequate

 compensation as it is obligated to do under the terms of the Policy in question, and under the

 laws of the State of Texas, constitutes a breach of the insurance contract with Plaintiffs.

 B.      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:

         1.      UNFAIR SETTLEMENT PRACTICES AGAINST MERIDIAN

         As described above, MERIDIAN's conduct constitutes multiple violations of the Texas

 Insurance Code, Unfair Settlement Practices: Tex. Ins. Code §541.060(a). MERIDIAN's conduct

 in making misrepresentation over the facts surrounding the damage, the weather, and the coverage

 available are also in direct violation of Tex. Ins. Code §541.061. All violations under this article are

 made actionable by Tex. Ins. Code §541.151.

         MERIDIAN's unfair settlement practice, as described above, of misrepresenting to



                                                   12
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page13
                                                          13ofof19
                                                                 19PageID
                                                                    PageID#:#: 59
                                                                                28




 Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method ofcompetition

 and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

 §541.060(a)(1).

        MERIDIAN's unfair settlement practice, as described above, of failing to attempt in

 good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though its

 liability under the Policy was reasonably clear, constitutes an unfair method of competition and

 an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

 §541.060(a)(2)(A).

        MERIDIAN failed to explain to Plaintiffs any valid reason for its coverage denial and offer of

 an inadequate settleinent. Specifically, they failed to offer Plaintiffs full compensation, without any

 valid explanation why full payment was not being made. Furthennore, the MERIDIAN did not

 communicate that any future settlements or payments would be forthcoming to pay for the entire loss

 covered under the Policy, nor did they provide any explanation for the failure to adequately settle

 Plaintiffs' claim. This conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices.

 TEX. INS. CODE §541.060(a)(3).

        As described above, MERIDIAN failed to affirm or deny coverage within a reasonable

 time, and failed to submit a reservation of rights within a reasonable amount of time. Tex. Ins.

 Code §541.060(a)(4).

        MERIDIAN's unfair settlement practice, as described above, of refusing to pay

 Plaintiffs' claim without conducting a reasonable investigation, constitutes an unfair method of

 competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

 §541.060(a)(7).




                                                   13
        Case
         Case4:20-cv-00455-ALM
              4:20-cv-00455-ALM Document
                                 Document1-8
                                          3 Filed
                                             Filed06/05/20
                                                   06/05/20 Page
                                                             Page14
                                                                  14ofof19
                                                                         19PageID
                                                                            PageID#:#: 60
                                                                                        29
1 J ,




                2.      THE PROMPT PAYMENT OF CLAIMS AGAINST MERIDIAN

                MERIDIAN's conduct constitutes multiple violations of the Texas Insurance Code,

         Prompt Payinent of Claims. All violations made under this article are made actionable by Tex. Ins.

         Code §542.060.

                MERIDIAN's failure to acknowledge receipt of Plaintiffs' claim, commence

         investigation of the claim, and request from Plaintiffs all items, statements, and forms that it

         reasonably believed would be required within the applicable time constraints, as described

         above, constitutes a non-pronipt payment of claims and a violation of Tex. Ins. Code §542.055.

                MERIDIAN's failure to notify Plaintiffs in writing of its acceptance or rejection of the

         claim within the applicable time constraints constitutes a non-prompt payment of the claim.

         Tex. Ins. Code §542.056.

                MERIDIAN's delay of the payment of Plaintiffs' claim following its receipt of all items,

         statements, and forms reasonably requested and 'required, longer than the amount of time

         provided for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code

         §542.058.

         C.     BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

                MERIDIAN's conduct constitutes a breach of the common law duty of good faith and fair

         dealing owed to insureds pursuant to insurance contracts.

                MERIDIAN's failure, as described above, to adequately and reasonably investigate and

         evaluate Plaintiffs' claim, although, at that time, it knew or should have known by the exercise of

         reasonable diligence that its liability was reasonably clear, constitutes a breach of the duty of good

         faith and fair dealing.




                                                          14
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page15
                                                          15ofof19
                                                                 19PageID
                                                                    PageID#:#: 61
                                                                                30




                                                   vl.
                                            KNOWLEDGE

         Each of the acts described above, together and singularly, was done "knowingly" by

 MERIDIAN as that term is used in the Texas Insurance Code, and was a producing cause of

 Plaintiffs' damages described herein.

                                                VII.
                                              DAMAGES

         Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

 constitute the proximate and producing causes of the damages sustained by Plaintiffs.

         As previously mentioned, the damages caused by the covered losses have not been

 properly addressed or repaired in the months since the loss occurred, causing further damage to the

 Property, and causing undue hardship and burden to Plaintiffs. These damages are a direct result

 of MERIDIAN's mishandling of Plaintiffs' claim in violation of the laws set forth above.

         For breach of contract, Plaintiffs are entitled to regain the benefit of the bargain, which

 is the amount of the claim, together with attorney's fees.

         For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiffs

 is entitled to actual damages, which include the loss of the benefits that should have been paid

 pursuant to the policy, court costs, and attorney's fees. For knowing conduct of the acts described

 above, Plaintiffs asks for three times the actual damages. Tex. Ins. Code §541.152.

         For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

 Plaintiffs are entitled to the amount of Plaintiffs' claim, as well as the applicable interest per annum

 on the amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.

         For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled to

 compensatory damages, including all forms of loss resulting from the insurer's breach of duty,




                                                   15
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page16
                                                          16ofof19
                                                                 19PageID
                                                                    PageID#:#: 62
                                                                                31




 such as additional costs, losses due to nonpayment of the amount the insurer owed, and

 exemplary damages.

        For the prosecution and collection of this claim, Plaintiffs have been compelled to

 engage the services of the attorney whose name is subscribed to this pleading. Therefore,

 Plaintiffs are entitled to recover a sum for the reasonable and necessary services of Plaintiffs'

 attorney in the preparation and trial of this action, including any appeals to the Court of Appeals

 and/or the Supreme Court of Texas.

                                            VIII.
                                    ADDITIONAL DAMAGES

        In addition, as to any exclusion, condition, or defense pled by MERIDIAN, Plaintiffs would

 show that:

        The clear and unambiguous language of the policy provides coverage for damage caused

 by losses made the basis of Plaintiffs' claim, including the cost of access to fix the damages;

        In the alternative, any other construction of the language of the policy is void as against

 public policy;

        Any other construction and its use by MERIDIAN violates the Texas Insurance Code

 section 541 etc. seq. and is void as against public policy;

        Any other construction is otherwise void as against public policy, illegal, and violates state

 law and administrative rule and regulation.

        In the alternative, should the Court find any ambiguity in the policy, the rules of

 construction of such policies mandate the construction and interpretation urged by Plaintiffs;

        In the alternative, MERIDIAN is judicially, administratively, or equitably estopped from

 denying Plaintiffs' construction of the policy coverage at issue;




                                                  16
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page17
                                                          17ofof19
                                                                 19PageID
                                                                    PageID#:#: 63
                                                                                32




        In the alternative, to the extent that the wording of such policy does not reflect the true

 intent of all parties thereto, Plaintiffs plead the doctrine of mutual mistake requiring reformation.

                                             IX.
                                   REOUEST FOR DISCLOSURES

        Pursuant to the Texas Rules of Civil Procedure 194, Plaintiffs request that MERIDIAN

 provide the information required in a Request for Disclosure.

                                        X.
                    FIRST REOUEST FOR PRODUCTION TO FARMERS

         1) Produce the MERIDIAN's complete claim file (excluding all privileged portions) in
            your possession for Plaintiffs' property relating to or arising out of any damages caused
            by the loss for which MERIDIAN opened a claim under the Policy. Please produce a
            privilege log for any portions withheld on a claim of privilege.

         2) Produce all non-privileged emails and other forms of communication between
            MERIDIAN, its agents, adjusters, employees, or representatives and the adjuster,
            and/or their agents, adjusters, representatives or employees relating to, mentioning,
            concerning or evidencing the Plaintiffs' property which is the subject of this suit.

         3) Produce any complete claim file (excluding all privileged portions) in the
            MERIDIAN's possession for the Plaintiffs /insured and/or for the Plaintiffs' property
            as listed in the Plaintiffs' Original Petition, relating to or arising out of any claim for
            damages which MERIDIAN opened a claim under any policy. Please produce a
            privilege log for any portions withheld on a claim of privilege.


                             ---    ----   --- - - ---~.                 ------     - ----- ---- ---- -------



         As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs' counsel states that

 the damages sought are in an amount within the jurisdictional limits of this Court. As required by

 Rule 47(c), Texas Rules of Civil Procedure, Plaintiffs' counsel states that Plaintiffs seek monetary

 relief over $100,000 but not more than $200,000. The amount of monetary relief actually awarded,

 however, will ultimately be determined by a jury. Plaintiffs also seek pre judgment and post-

 judgment interest at the highest legal rate.




                                                     17
Case
 Case4:20-cv-00455-ALM
      4:20-cv-00455-ALM Document
                         Document1-8
                                  3 Filed
                                     Filed06/05/20
                                           06/05/20 Page
                                                     Page18
                                                          18ofof19
                                                                 19PageID
                                                                    PageID#:#: 64
                                                                                33




                                                  XII.
                                                PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that MERIDIAN be cited to

 appear and answer herein; that, on fmal hearing, Plaintiffs have judgment against MERIDIAN for an

 amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional limits of

 this Court; for costs of suit; for interest on the judgment; for pre judgment interest; and, for such other

 and fiirther relief, in law or in equity, either general or special, including the non-monetary relief of

 declaratory judgment against the MERIDIAN, to which Plaintiffs may be justly entitled.



                                                          Respectfully submitted,

                                                          CROWELL & KUCERA, PLLC
                                                          2028 E. Ben White Blvd. Ste. 240-2015
                                                          Austin, TX 78741
                                                          Telephone:    (512) 870-7099
                                                          Facsimile:    (512) 388-9520


                                                          BY: /s/ Beniamin R. Crowell
                                                                  BENJAMIN R. CROWELL III
                                                                  State Bar No. 24087360
                                                                  ben(c7ck-firm.com
                                                                  BRENNAN M. KUCERA
                                                                  State Bar Nb. 24076491                  - - - - - -- -
                                                                  brennan(d),ck-finn. com


                                                                  ATTORNEYS FOR PLAINTIFFS


                            PLAINTIFFS REQUEST A TRIAL BY JURY
                       Case
                        Case4:20-cv-00455-ALM
                             4:20-cv-00455-ALM Document
                                                Document1-8
                                                         3 Filed
                                                            Filed06/05/20
                                                                  06/05/20 Page
                                                                            Page19
                                                                                 19ofof19
                                                                                        19PageID
                                                                                           PageID#:#: 65
                                                                                                       34
                                                                                                                                                      mlll~~
•~,.....
                                                                                                                    r1eoOSDi+a                 FIRST-CL.aSS ivt.11t.



                                                                                                                                             ~0 0 6 o c
                                                                                                                                                      ,- .5 ~
                                                                                              /
                                                                                             i
                                                                                                                                      A,,,
                                                                                                                       ~          ~~             ZIP 750711
           FAYTHE AGUIRRE                                                                                                                     041N112250879
           DISTRICT COURT CLERK'S OFFICE
           2100 BLOOMDALE RD # 12132
           MCKINNEY, TX 75071-8318

                                                      9214 8901 0661 5400 0150 7528 31
           RETURN RECEIPT (ELECTRONIC)




           296-02306-2020
           MERIDIAN SECURITY INSURANCE COMPANY
           CORPORATION SERVICE COMPANY
           211 E 7TH ST STE 620
           AUSTIN, TX 78701-3218
                                                                          - _ ._ _... -_ _
                                                                                             -    _ • _. .:~, ---
                                           _-   __ _ - ..   ,_                                                         ~ ..      _~
                                                                 .>;~:.                                                          ~i~4#'p
                                                                                                                                        ~t,:l.. t .
